DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  delete the letter “g” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the anchoring section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the flexible portion shaped to assume the plurality of turns”.
Claim 8
Claim 12 recites the limitation "the elongated substantially straight section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the straight section”.
Claim 13 recites the limitation "the elongated substantially straight section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the straight section”.
Claim 13 recites the limitation "the rigid anchoring section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the flexible portion shaped to assume the plurality of turns”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne, US 2001/0053890 A1 in view of Balbierz et al. (Balbierz), US 5,964,744.
Regarding claim 1, Osborne discloses a catheter system comprising: a catheter (catheter 100, P0025, and shown in Fig. 2) having a straight section (straight section shown in Fig. 2 at the lead line for tube 102) that has a flexible portion (tube 102 is flexible, and may be made from any flexible, biologically compatible material such as polyurethane, P0025) g to which a plurality of turns can be imparted (Fig. 2), the plurality of turns configured to provide traction with a tissue by allowing the tissue to be lodged therebetween (P0024 recites “In order to retain the catheter and prevent it from being accidentally disclosed, the catheter includes a series of helical loops which are unformed during catheter insertion and then automatically reform in order to hold the catheter in place internally. The catheter is self-adjusting in that fewer or greater loops will automatically reform depending upon the thickness of the patient's abdominal wall. The catheter of the present invention is therefore self-adjusting in order to accommodate the distance between the abdominal wall and the stomach.”  Thus, the device of Fig. 2 may appear as the device of Fig. 9, depending on the thickness of the patient’s abdominal wall, and therefore the device as a whole including the plurality of turns provides traction with a tissue by allowing the tissue to be lodged therebetween.); and a pathway (lumen 104, P0025) extending through the length of the straight section for transporting fluids to and from the tissue (P0025).
Osborne does not explicitly teach a shaping member with a curved section for imparting on the flexible portion of the straight section, into the plurality of turns, wherein when the shaping member is coupled to the flexible portion the flexible portion is 
However, Balbierz teaches a polymeric medical device having shape memory that utilizes a shaping member (mandrels  and/or shaping tools, col. 9, line 32) with a curved section (curved section for creating the partial pigtail 708, col. 9, line 30) for imparting on the flexible portion of the straight section, into the plurality of turns (Fig. 11b), wherein when the shaping member is coupled to the flexible portion the flexible portion is shaped to assume the plurality of turns and the pathway is configured to mimic the plurality of turns (the mandrel is used to shape the catheter, col. 9, lines 30-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Osborne with a mandrel and/or shaping tools as taught by Balbierz for the purpose of shaping the catheter, as taught by Balbierz col. 9, lines 30-32.
Regarding claim 2, Osborne in view of Balbierz teaches the catheter system of claim 1, wherein the plurality of turns is a helical configuration (Osborne, helically wound loops 116, P0026, and shown in Fig. 2).  
Regarding claim 3, 
Regarding claim 4, Osborne in view of Balbierz teaches the catheter system of claim 3, wherein the insertion needle includes a rigid portion (Osborne, metal stiffener 120, P0026) for shaping the flexible portion of the straight section (Osborne, metal stiffener straightens out the helical coils, P0009).  
Regarding claim 5, Osborne in view of Balbierz teaches the catheter system of claim 3, wherein the flexible portion of the straight section is substantially straighten when the insertion needle is inserted through the pathway (inserting a stiffener into the interior lumen such that the helical coils are straightened out, P0009) but resumes its original geometrical configuration once the insertion needle has been removed from the pathway (Osborne, helical coils reform, P0009).  
Regarding claim 6, Osborne in view of Balbierz teaches the catheter of claim 3, wherein the helical structure resists straightening under traction forces (Osborne, helical coils automatically reform in order to hold the catheter in place internally, P0007).  
Regarding claim 7, Osborne in view of Balbierz teaches the catheter of claim 1, wherein the elongated substantially straight section further comprises a pointed tip (distal end of tube is tapered, P0025) for piercing through tissues (with the metal stiffener in place, the catheter is placed through the abdominal wall, P0031).  
Regarding claim 8, 
Regarding claim 9, Osborne in view of Balbierz teaches the catheter of claim 1, wherein each of the plurality of turns are spaced apart from one another (Osborne, Fig. 2 showing the plurality of turns spaced apart from one another).  
Regarding claim 10, Osborne in view of Balbierz teaches the catheter of claim 1.
Osborne in view of Balbierz does not teach wherein a pitch between the plurality of turns is about two millimeters to about four millimeters.  However, this limitation is not disclosed to be critical.  The desired pitch is a result effective variable to create a traction force with surrounding tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a pitch between the plurality of turns of about two millimeters to about four millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 11, Osborne in view of Balbierz teaches the catheter of claim 1, wherein a diameter of the plurality of turns is larger than a diameter of the elongated substantially straight section (Osborne, Fig. 3).  
Regarding claim 12, Osborne in view of Balbierz teaches the catheter of claim 11.
Osborne in view of Balbierz does not teach wherein the diameter of the plurality of turns is about two times to about six times the diameter of the elongated substantially straight section.  However, this limitation is not disclosed to be critical.  The diameter of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a diameter of the helical structure be about two times to about six times the diameter of the substantially straight section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 13, Osborne in view of Balbierz teaches the catheter of claim 1, wherein the elongated substantially straight section is configured to be advanced into the tissue in a substantially linear direction to create a linear pathway upon complete insertion (inserting the catheter through an external surface of the patient, P0009) and the rigid anchoring section is configured to be inserted into the tissue in a rotational direction to create a pathway corresponding to the plurality of turns upon complete insertion (the flexible portion shaped to assume the plurality of turns is fully capable of being inserted into the tissue in a rotational direction by rotating the metal stiffener and catheter as they are being inserted through the patient abdominal wall, P0009 and 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783